         Case 3:19-cr-00592-VC Document 134 Filed 05/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                      Case No. 19-cr-00592-VC-2
              Plaintiff,
                                                ORDER DENYING MOTION TO
        v.                                      QUASH
 FRANCISCO NUNEZ-NEPITA,                        Re: Dkt. No. 124
              Defendant.



      The motion to quash filed by the San Francisco Police Department is denied.



      IT IS SO ORDERED.

Dated: May 3, 2021
                                          ______________________________________
                                          VINCE CHHABRIA
                                          United States District Judge
